Citation Nr: 1107775	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for a disorder manifested 
by urinary frequency.
 
2.  Entitlement to service connection for a lumbar spine 
disorder.
 
3.  Entitlement to service connection for bilateral lower 
extremity neurological disorder.
 
4.  Entitlement to service connection for an amnestic disorder.
 
5.  Entitlement to service connection for a cervical spine 
disorder.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1975 to December 
1978, and from January to May 1991. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
Veteran specifically limited his claim to the issue of 
entitlement to service connection for short-term memory loss.  He 
has not requested entitlement to service connection for any 
psychiatric disorder however diagnosed.  Therefore, because the 
appellant limited his current claim to the question of 
entitlement to service connection for an amnestic disorder, and 
not for any other psychiatric disorder, the Board's jurisdiction 
is limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran 
wishes to file a claim of entitlement to service connection for a 
psychiatric disorder other than an amnestic disorder, he must 
file such a claim with the RO.
 
All issues save entitlement to service connection for a disorder 
manifested by urinary frequency are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
 
 
FINDING OF FACT
 
The competent medical evidence preponderates against finding that 
the claimant currently has, or has had, a chronic disorder 
manifested by urinary frequency due to service since he filed his 
claim in April 2006.
 
 
CONCLUSION OF LAW
 
A chronic disorder manifested by urinary frequency was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Entitlement to service connection for a disorder 
manifested by urinary frequency
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in May 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  VA 
provided information addressing how disability evaluations and 
effective dates are assigned in the May 2006 correspondence.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service, VA, and private treatment records, and afforded him two 
VA examinations for his urinary symptomatology.  The Board notes 
that the April 2007 VA examiner recommended that the appellant be 
referred to the urology section for an evaluation of his urinary 
frequency.  The claimant underwent a specific VA genitourinary 
examination in May 2007.  The May 2007 VA examiner determined 
that a referral to a urologist was not required.  The May 2007 VA 
examination report is more thorough than the April 2007 VA 
examination report in discussing the Veteran's symptomatology 
because the April 2007 VA examination report merely reflects the 
appellant's non-specific reporting of urinary frequency.  
Therefore, the Board gives greater weight to the determination of 
the May 2007 VA examiner regarding whether a referral to a 
urologist is warranted and finds that no further development 
regarding an examination by a urologist is necessary.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).
 
Analysis
 
The Veteran contends that he has a chronic disorder manifested by 
urinary frequency.  The Board has reviewed all of the evidence of 
record, to include the service, VA, and private treatment records 
and the VA examination reports.  The preponderance of most 
probative evidence is against a finding that the claimant 
currently has, or has had, a chronic disability manifested by 
abnormal urinary frequency due to service since he filed his 
claim in April 2006.  

The service treatment records from the first period of active 
duty show in January 1976 the Veteran reported that he could not 
hold his urine.  The impression was bed-wetting.  There were no 
further complaints of urinary symptomatology or diagnoses of a 
urinary disorder during the remainder of the first period of 
active duty.  The genitourinary system was normal on the 
discharge examination from the first period of active duty.  

There were no complaints of urinary symptomatology or diagnoses 
of a urinary disorder during the Veteran's second period of 
active duty.
 
Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  
 
Urinary disorders are not disorders for which lay witnesses are 
competent to identify the medical disability.  The claimant, as a 
lay person without medical training, does not meet the burden of 
presenting competent evidence as to a diagnosis, merely by 
presenting his own statements and testimony.  While the appellant 
can attest to factual matters to which he has first-hand 
knowledge, e.g., the frequency of his urination, he is not 
competent to state that he has a urinary disorder due to 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no evidence showing, and 
the Veteran does not assert, that he has medical training to 
provide competent medical evidence addressing the etiology of any 
urinary disorder.  
 
Even if the Veteran was competent to offer a medical opinion, 
urinary frequency in and of itself is a symptom, not a diagnosed 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Moreover, even if urinary frequency is a disorder, the 
preponderance of most probative evidence shows that the appellant 
does not have and has not had such a disorder since he filed his 
claim in April 2006.  At the April 2007 VA examination, the 
claimant reported a history of urinary frequency.  The examiner's 
impression was urinary frequency.  The claimant, however, did not 
report any detailed symptomatology.   On the other hand, at the 
May 2007 VA examination the Veteran reported that while he 
urinated every three hours during the day, he never urinated 
during the night.  The appellant stated that if he drank more 
fluids, his urination may be more frequent.  The May 2007 VA 
examiner opined that the claimant's symptom is not urinary 
frequency and that he had a normal urinary pattern.  
 
In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).
 
The Board gives greater weight to the opinion of the May 2007 VA 
examiner than to the one of the April 2007 VA examiner because 
the May 2007 VA examination report is more thorough in discussing 
the Veteran's symptomatology than the April 2007 VA examination 
report, which merely reflects the appellant's reporting of non-
specific urinary frequency.  There also is no competent evidence 
linking a urinary disorder with the claimant's active duty 
service.
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for a disorder manifested by 
urinary frequency is denied.
 
 
REMAND
 
The Veteran's service treatment records show that he had 
complaints of increased low back pain in December 1972, and that 
he suffered a low back strain in January 1978.  The spine was 
clinically normal at discharge examination from the first period 
of active duty.  

On entrance into his second period of active duty in January 
1991, a low back disorder was not noted.  In February 1991, L4/L5 
spondylolisthesis due to bilateral L4 spondylolysis was 
diagnosed.  

In October 1991, the appellant reported that he had had low back 
pain with bilateral radicular symptoms for two years.  The April 
2007 VA examination report reveals impressions of lumbar strain 
with L4 pars defect, Grade 2 anterolisthesis of L4 only and 
radiculopathy caused by back pain.  In light of this evidence, 
another VA examination is necessary to determine the etiology of 
any current acquired low back disorder with radiculopathy.  38 
C.F.R. § 3.159.
 
The claimant's service treatment records reflect that in April 
1978 he was knocked unconscious during a boxing match.  The 
September 2006 VA examination report shows a diagnosis of 
amnestic disorder not otherwise specified.  In light of this 
evidence, another VA examination is required to determine the 
etiology of the amnestic disorder.  Id.
 
The appellant's service treatment records show that in addition 
to being knocked unconscious during a boxing match, he suffered a 
neck strain in September 1978.  The available evidence of record 
does not reveal a current cervical spine disorder.  In August 
2007, however, the Veteran reported that the evidence to support 
his claim of entitlement to service connection for a cervical 
spine disorder was at the Charleston, South Carolina, VA medical 
center.  Significantly, the RO only obtained records from dating 
from August 2001 to May 2007.  Thus the record appears 
incomplete.  Indeed, a September 1994 VA chest X-rays report 
notes that the appellant had a Persian Gulf Registry examination, 
presumably at that facility.  The RO should obtain all records 
from that facility, to include the Persian Gulf Registry 
examination report.  
 
Finally, the RO should afford the Veteran the opportunity to 
identify all treatment for any cervical, lumbar, lower-extremity 
neurological, and amnestic disorders since December 1978, and 
should attempt to obtain any work-related physical examinations 
and inquire about any workers compensation claims.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to 
identify all post-service treatment for any 
cervical, lumbar, lower-extremity 
neurological, and amnestic disorders since 
December 1978.  The RO should then attempt 
to obtain any identified records.  The RO 
should ask the Veteran to identify where he 
underwent a Persian Gulf Registry 
examination.  The RO should ask the 
appellant to identify all employers between 
December 1978 and January 1991, and contact 
them in an attempt to obtain any 
employment-related medical records, 
physical examination reports, and any 
medical documents related to workers 
compensation claims.   The RO should 
associate any obtained records with the 
Veteran's claim folder.  All attempts to 
secure pertinent evidence must be 
documented in the claims file.
 
2.  The RO must attempt to obtain any 
records from the Charleston, South 
Carolina, VA Medical Center pertaining to 
any treatment for any cervical, lumbar, 
lower-extremity neurological, and/or 
amnestic disorders from December 1978 to 
August 2001, and since June 2007.  Any 
records should be associated with the 
appellant's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  Thereafter, the RO must schedule the 
Veteran for an orthopedic examination, to 
be conducted by an orthopedist to determine 
the nature and etiology of any current 
acquired cervical and/or low back disorder, 
as well as any associated radiculopathy.  
All indicated tests must be accomplished.  
The claims folder and a copy of this REMAND 
must be made available to the examiner.  
 
Thereafter the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
acquired low back disorder and/or 
associated radiculopathy is related to the 
appellant's period of active duty from 
December 1975 to December 1978.  The 
examiner must also opine whether, from a 
medical perspective, it is clearly and 
unmistakably evident that any current 
acquired low back disorder and/or any  
associated lower extremity radiculopathy 
preexisted the appellant's service between 
January to May 1991.  If there is clear and 
unmistakable evidence that any low back 
disorder and associated lower extremity 
radiculopathy preexisted service in 1991, 
the examiner must opine whether, from a 
medical perspective, it is clearly and 
unmistakably evident that the preexisting 
disorder underwent no increase in severity 
during that term in 1991 beyond the natural 
progress of that same preexisting 
disorder.  

The examiner must also opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that any current cervical 
disorder is related to active service, 
including due to the loss of consciousness 
during a boxing match, and neck strain in 
September 1978.  A complete rationale for 
any opinion offered must be provided.
 
In preparing his or her opinion, the 
physician must note the following terms:
 
?        "It is due to" means 100 
percent assurance of relationship.
?        "It is at least as likely as 
not" means 50 percent or more.
?        "It is not at least as likely 
as not" means less than a 50 percent 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for a disorder manifested 
by urinary frequency.
 
2.  Entitlement to service connection for a lumbar spine 
disorder.
 
3.  Entitlement to service connection for bilateral lower 
extremity neurological disorder.
 
4.  Entitlement to service connection for an amnestic disorder.
 
5.  Entitlement to service connection for a cervical spine 
disorder.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1975 to December 
1978, and from January to May 1991. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
Veteran specifically limited his claim to the issue of 
entitlement to service connection for short-term memory loss.  He 
has not requested entitlement to service connection for any 
psychiatric disorder however diagnosed.  Therefore, because the 
appellant limited his current claim to the question of 
entitlement to service connection for an amnestic disorder, and 
not for any other psychiatric disorder, the Board's jurisdiction 
is limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran 
wishes to file a claim of entitlement to service connection for a 
psychiatric disorder other than an amnestic disorder, he must 
file such a claim with the RO.
 
All issues save entitlement to service connection for a disorder 
manifested by urinary frequency are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
 
 
FINDING OF FACT
 
The competent medical evidence preponderates against finding that 
the claimant currently has, or has had, a chronic disorder 
manifested by urinary frequency due to service since he filed his 
claim in April 2006.
 
 
CONCLUSION OF LAW
 
A chronic disorder manifested by urinary frequency was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Entitlement to service connection for a disorder 
manifested by urinary frequency
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in May 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  VA 
provided information addressing how disability evaluations and 
effective dates are assigned in the May 2006 correspondence.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service, VA, and private treatment records, and afforded him two 
VA examinations for his urinary symptomatology.  The Board notes 
that the April 2007 VA examiner recommended that the appellant be 
referred to the urology section for an evaluation of his urinary 
frequency.  The claimant underwent a specific VA genitourinary 
examination in May 2007.  The May 2007 VA examiner determined 
that a referral to a urologist was not required.  The May 2007 VA 
examination report is more thorough than the April 2007 VA 
examination report in discussing the Veteran's symptomatology 
because the April 2007 VA examination report merely reflects the 
appellant's non-specific reporting of urinary frequency.  
Therefore, the Board gives greater weight to the determination of 
the May 2007 VA examiner regarding whether a referral to a 
urologist is warranted and finds that no further development 
regarding an examination by a urologist is necessary.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).
 
Analysis
 
The Veteran contends that he has a chronic disorder manifested by 
urinary frequency.  The Board has reviewed all of the evidence of 
record, to include the service, VA, and private treatment records 
and the VA examination reports.  The preponderance of most 
probative evidence is against a finding that the claimant 
currently has, or has had, a chronic disability manifested by 
abnormal urinary frequency due to service since he filed his 
claim in April 2006.  

The service treatment records from the first period of active 
duty show in January 1976 the Veteran reported that he could not 
hold his urine.  The impression was bed-wetting.  There were no 
further complaints of urinary symptomatology or diagnoses of a 
urinary disorder during the remainder of the first period of 
active duty.  The genitourinary system was normal on the 
discharge examination from the first period of active duty.  

There were no complaints of urinary symptomatology or diagnoses 
of a urinary disorder during the Veteran's second period of 
active duty.
 
Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  
 
Urinary disorders are not disorders for which lay witnesses are 
competent to identify the medical disability.  The claimant, as a 
lay person without medical training, does not meet the burden of 
presenting competent evidence as to a diagnosis, merely by 
presenting his own statements and testimony.  While the appellant 
can attest to factual matters to which he has first-hand 
knowledge, e.g., the frequency of his urination, he is not 
competent to state that he has a urinary disorder due to 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no evidence showing, and 
the Veteran does not assert, that he has medical training to 
provide competent medical evidence addressing the etiology of any 
urinary disorder.  
 
Even if the Veteran was competent to offer a medical opinion, 
urinary frequency in and of itself is a symptom, not a diagnosed 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Moreover, even if urinary frequency is a disorder, the 
preponderance of most probative evidence shows that the appellant 
does not have and has not had such a disorder since he filed his 
claim in April 2006.  At the April 2007 VA examination, the 
claimant reported a history of urinary frequency.  The examiner's 
impression was urinary frequency.  The claimant, however, did not 
report any detailed symptomatology.   On the other hand, at the 
May 2007 VA examination the Veteran reported that while he 
urinated every three hours during the day, he never urinated 
during the night.  The appellant stated that if he drank more 
fluids, his urination may be more frequent.  The May 2007 VA 
examiner opined that the claimant's symptom is not urinary 
frequency and that he had a normal urinary pattern.  
 
In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).
 
The Board gives greater weight to the opinion of the May 2007 VA 
examiner than to the one of the April 2007 VA examiner because 
the May 2007 VA examination report is more thorough in discussing 
the Veteran's symptomatology than the April 2007 VA examination 
report, which merely reflects the appellant's reporting of non-
specific urinary frequency.  There also is no competent evidence 
linking a urinary disorder with the claimant's active duty 
service.
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for a disorder manifested by 
urinary frequency is denied.
 
 
REMAND
 
The Veteran's service treatment records show that he had 
complaints of increased low back pain in December 1972, and that 
he suffered a low back strain in January 1978.  The spine was 
clinically normal at discharge examination from the first period 
of active duty.  

On entrance into his second period of active duty in January 
1991, a low back disorder was not noted.  In February 1991, L4/L5 
spondylolisthesis due to bilateral L4 spondylolysis was 
diagnosed.  

In October 1991, the appellant reported that he had had low back 
pain with bilateral radicular symptoms for two years.  The April 
2007 VA examination report reveals impressions of lumbar strain 
with L4 pars defect, Grade 2 anterolisthesis of L4 only and 
radiculopathy caused by back pain.  In light of this evidence, 
another VA examination is necessary to determine the etiology of 
any current acquired low back disorder with radiculopathy.  38 
C.F.R. § 3.159.
 
The claimant's service treatment records reflect that in April 
1978 he was knocked unconscious during a boxing match.  The 
September 2006 VA examination report shows a diagnosis of 
amnestic disorder not otherwise specified.  In light of this 
evidence, another VA examination is required to determine the 
etiology of the amnestic disorder.  Id.
 
The appellant's service treatment records show that in addition 
to being knocked unconscious during a boxing match, he suffered a 
neck strain in September 1978.  The available evidence of record 
does not reveal a current cervical spine disorder.  In August 
2007, however, the Veteran reported that the evidence to support 
his claim of entitlement to service connection for a cervical 
spine disorder was at the Charleston, South Carolina, VA medical 
center.  Significantly, the RO only obtained records from dating 
from August 2001 to May 2007.  Thus the record appears 
incomplete.  Indeed, a September 1994 VA chest X-rays report 
notes that the appellant had a Persian Gulf Registry examination, 
presumably at that facility.  The RO should obtain all records 
from that facility, to include the Persian Gulf Registry 
examination report.  
 
Finally, the RO should afford the Veteran the opportunity to 
identify all treatment for any cervical, lumbar, lower-extremity 
neurological, and amnestic disorders since December 1978, and 
should attempt to obtain any work-related physical examinations 
and inquire about any workers compensation claims.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to 
identify all post-service treatment for any 
cervical, lumbar, lower-extremity 
neurological, and amnestic disorders since 
December 1978.  The RO should then attempt 
to obtain any identified records.  The RO 
should ask the Veteran to identify where he 
underwent a Persian Gulf Registry 
examination.  The RO should ask the 
appellant to identify all employers between 
December 1978 and January 1991, and contact 
them in an attempt to obtain any 
employment-related medical records, 
physical examination reports, and any 
medical documents related to workers 
compensation claims.   The RO should 
associate any obtained records with the 
Veteran's claim folder.  All attempts to 
secure pertinent evidence must be 
documented in the claims file.
 
2.  The RO must attempt to obtain any 
records from the Charleston, South 
Carolina, VA Medical Center pertaining to 
any treatment for any cervical, lumbar, 
lower-extremity neurological, and/or 
amnestic disorders from December 1978 to 
August 2001, and since June 2007.  Any 
records should be associated with the 
appellant's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  Thereafter, the RO must schedule the 
Veteran for an orthopedic examination, to 
be conducted by an orthopedist to determine 
the nature and etiology of any current 
acquired cervical and/or low back disorder, 
as well as any associated radiculopathy.  
All indicated tests must be accomplished.  
The claims folder and a copy of this REMAND 
must be made available to the examiner.  
 
Thereafter the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
acquired low back disorder and/or 
associated radiculopathy is related to the 
appellant's period of active duty from 
December 1975 to December 1978.  The 
examiner must also opine whether, from a 
medical perspective, it is clearly and 
unmistakably evident that any current 
acquired low back disorder and/or any  
associated lower extremity radiculopathy 
preexisted the appellant's service between 
January to May 1991.  If there is clear and 
unmistakable evidence that any low back 
disorder and associated lower extremity 
radiculopathy preexisted service in 1991, 
the examiner must opine whether, from a 
medical perspective, it is clearly and 
unmistakably evident that the preexisting 
disorder underwent no increase in severity 
during that term in 1991 beyond the natural 
progress of that same preexisting 
disorder.  

The examiner must also opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that any current cervical 
disorder is related to active service, 
including due to the loss of consciousness 
during a boxing match, and neck strain in 
September 1978.  A complete rationale for 
any opinion offered must be provided.
 
In preparing his or her opinion, the 
physician must note the following terms:
 
?        "It is due to" means 100 
percent assurance of relationship.
?        "It is at least as likely as 
not" means 50 percent or more.
?        "It is not at least as likely 
as not" means less than a 50 percent 
chance.
?        "It is not due to" means 100 
percent assurance of non relationship.
?        The term "clearly and 
unmistakably" means that the relationship 
is undebatable.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining doctor 
must specifically explain why the cause of 
any acquired low back disorder and 
associated lower extremity radiculopathy or 
any current cervical spine disorder is 
unknowable. 
 
The VA orthopedist must append a copy of 
his or her curriculum vitae to the medical 
opinion report. 
 
4.  Thereafter, schedule the Veteran for a 
psychiatric examination, to be conducted by 
a physician, to determine the nature and 
etiology of any amnestic disorder.  All 
indicated tests must be accomplished.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
Thereafter, the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any diagnosed 
amnestic disorder is related to active 
service, including the loss of 
consciousness during a boxing match.  A 
complete rationale for any opinion offered 
must be provided.
 
In preparing any opinion, the physician 
must note the following terms:
 
?        "It is due to" means 100 
percent assurance of relationship.
?        "It is at least as likely as 
not" means 50 percent or more.
?        "It is not at least as likely 
as not" means less than a 50 percent 
chance.
?        "It is not due to" means 100 
percent assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining doctor 
must specifically explain why the cause of 
the current amnestic disorder is 
unknowable. 
 
The VA examiner must append a copy of his 
or her curriculum vitae to the medical 
opinion report.
 
5.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  
 
6.  After the development requested, the RO 
should review the examination reports to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.
 
7.  Thereafter, the RO should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


